United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2314
Issued: March 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 11, 2007 appellant filed a timely appeal from a March 26, 2007 decision
of the Office of Workers’ Compensation Programs, denying his claim for a left foot condition.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
left foot condition causally related to his federal employment.
FACTUAL HISTORY
On March 12, 2005 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim alleging that he developed swelling in his left foot while standing to case mail. He
attributed his condition to complications following a work-related fractured left foot sustained on
March 9, 1994 when he slipped on ice while delivering mail.

By letter dated September 7, 2005, the Office asked appellant to submit additional
information, including a comprehensive medical report containing a diagnosis and an
explanation as to how the diagnosed condition was causally related to his employment.
Appellant submitted a written statement noting that his left foot became swollen when he stood
to case mail. He attributed his condition to the 1994 incident. Appellant submitted no medical
evidence.
By decision dated October 20, 2005, the Office denied appellant’s claim on the grounds
that he failed to establish that his left foot condition was causally related to his employment.
Appellant requested a hearing that was held on February 8, 2006. He testified that he
developed three lumps in the arch of his left foot a few weeks following his 1994 fractured left
foot. Physicians were not able to diagnose appellant’s condition and he continued to work with
pain. Standing for long periods of time aggravated his pain. Appellant noted that in
September 2005 he also developed a lump in his right foot.
At the hearing, appellant submitted a September 23, 2005 report in which Dr. Keith
Blicht, an attending podiatrist, stated that appellant experienced pain when walking and with
weather changes since he broke his left foot in 1994. Dr. Blicht provided findings on physical
examination and diagnosed a soft tissue mass of the left foot, possibly a plantar fibroma. He
noted that a plantar fibroma could be hereditary or caused by trauma. Dr. Blicht stated:
“Given [appellant’s] past history and the plantar fibroma/soft tissue mass, there is
a possibility that trauma is a possible etiology. Also, given [his] employment as a
postal worker, possibly repetitive microtrauma. Given the fact [that] [appellant]
has to be on his feet during his route delivering mail, microtrauma is possibly an
etiology for the plantar fibroma as well.”
By decision dated April 3, 2006, an Office hearing representative affirmed the
October 20, 2005 decision.
Appellant requested reconsideration. He submitted progress notes dated September 22,
2005 and January 17, 2006 from the KBF Foot and Ankle Surgeons. However, the notes are
largely illegible. The September 2005 notes indicate that appellant was a new patient
experiencing lumps on his left foot. He was previously able to complete his own mail route and
another route but now could complete only his own route. The notes list findings on physical
examination and a diagnosis of possible plantar fibroma. The January 2006 notes provide a
history of a fractured left foot in March 1994 that healed. Appellant subsequently developed
other problems with his left foot.
By decision dated March 26, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that his left foot condition was causally related to
factors of his employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
2

presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.1 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be one of reasonable medical certainty and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.2
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof in establishing that
his left foot condition is causally related to factors of his employment.
Dr. Blicht stated that appellant experienced pain when walking and with weather changes
following his accepted left foot fracture sustained in March 1994. He provided findings on
physical examination and diagnosed a soft tissue mass of the left foot, possibly a plantar fibroma.
Dr. Blicht noted generally that plantar fibromas could be hereditary or caused by trauma. He
stated that trauma was a possible cause of appellant’s left foot condition, possibly repetitive
microtrauma related to the walking required in his job. However, Dr. Blicht did not provide a
definite diagnosis, stating that appellant’s left foot condition was “possibly” a plantar fibroma.
He was not able to determine a clear cause of the condition, noting that a plantar fibroma can be
hereditary in origin or caused by trauma. Dr. Blicht’s opinion regarding causal relationship is
speculative in that he indicated that trauma, “possibly” repetitive microtrauma from walking in
his job, was a “possible” cause of his left foot condition. Although noting an alleged history of
the 1994 fracture, he did not explain how the left foot mass was caused or contributed to by this
injury. For these reasons, Dr. Blicht’s opinion on causal relationship is not sufficient to establish
that appellant sustained left foot condition that was caused or aggravated by his employment.
The progress notes dated September 22, 2005 and January 17, 2006 from the KBF Foot
and Ankle Surgeons are not sufficient to establish causal relationship. The handwritten notes are
largely illegible. They list a history of a fractured left foot in March 1994 that healed. There is
no definite diagnosis, only a diagnosis of a “possible” plantar fibroma. There is no medical
rationale explaining the relationship of any left foot mass to appellant’s employment. For these
reasons, these progress notes are not sufficient to establish that appellant’s left foot condition
was caused or aggravated by factors of his employment.

1

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

2

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

3

CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that his
left foot condition is causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 26, 2007 is affirmed.
Issued: March 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

